THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com May 31, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Touchpoint Metrics, Inc. SEC File Number 333-180914 Dear Sir or Madam: Please be advised that Touchpoint Metrics, Inc. (the “Company”), has filed Form S-1/A-1 today in response to certain oral comments. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak cc:Touchpoint Metrics, Inc.
